Exhibit 10.1

EXECUTION VERSION

 

 

 

INVESTMENT AGREEMENT

Dated as of May 4, 2016

by and between

ATLAS AIR WORLDWIDE HOLDINGS, INC.

and

AMAZON.COM, INC.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I    WARRANT ISSUANCE; CLOSING    1.1.    Warrant Issuance      1   
1.2.    Closing      2    1.3.    Interpretation      2    ARTICLE II   
REPRESENTATIONS AND WARRANTIES    2.1.    Disclosure      3    2.2.   
Representations and Warranties of the Company      5    2.3.    Representations
and Warranties of Amazon      12    ARTICLE III    COVENANTS    3.1.    Efforts
     14    3.2.    Public Announcements      18    3.3.    Expenses      18   
3.4.    Stockholder Approval      18    3.5.    Tax Treatment      21    3.6.   
Top-Up Adjustment      21    ARTICLE IV    ADDITIONAL AGREEMENTS    4.1.   
Acquisition for Investment      24    4.2.    Legend      24    4.3.   
Anti-takeover Provisions and Rights Plan      25    ARTICLE V    MISCELLANEOUS
   5.1.    Termination of This Agreement; Other Triggers      25    5.2.   
Amendment      27   

 

i



--------------------------------------------------------------------------------

5.3.    Waiver of Conditions      27    5.4.    Counterparts and Facsimile     
27    5.5.    Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL   
  27    5.6.    Notices      28    5.7.    Entire Agreement, Etc      29    5.8.
   Definitions of “subsidiary” and “Affiliate”      30    5.9.    Assignment   
  30    5.10.    Severability      30    5.11.    No Third Party Beneficiaries
     31    5.12.    Specific Performance      31   

 

LIST OF ANNEXES

ANNEX A:

   Form of Air Transportation Agreements   

ANNEX B:

   Form of Stockholders Agreement   

ANNEX C-1:

   Form of Warrant-A   

ANNEX C-2:

   Form of Warrant-B   

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Page  

Additional Company Stockholder Meeting

     21   

Affiliate

     31   

Agreement

     1   

Air Transportation Agreements

     1   

Amazon

     1   

Anti-takeover Provisions

     12   

Antitrust Laws

     9   

Applicable Law

     4   

ATSA

     1   

Bankruptcy Exceptions

     8   

Beneficial Owner

     14   

Beneficial Ownership

     14   

Beneficially Own

     14   

Business Day

     3   

Citizen of the United States

     5   

Closing

     2   

Commission

     4   

Common Stock

     1   

Company

     1   

Company Benefit Plan

     12   

Company Disclosure Letter

     5   

Company Stock Plans

     6   

Company Stockholder Meetings

     21   

Company Stockholders

     19   

Confidentiality Agreement

     31   

Control

     31   

Controlled

     31   

Controlling

     31   

Convertible Notes due 2022

     7   

DOT

     5   

DOT Regulations

     5   

Effect

     3   

Exchange Act

     4   

Exercise Approval

     13   

Existing Call Option Agreements

     23   

Existing Call Options

     23   

Existing Warrant Agreements

     7   

Existing Warrants

     7   

 

iii



--------------------------------------------------------------------------------

FAA

     5   

GAAP

     3   

Governmental Entity

     9   

HSR Act

     9   

HSR Filing Date

     15   

Initial Antitrust Clearance

     16   

Initial Antitrust Filings

     15   

Initial Communications Materials

     19   

Initial Filing Transaction

     15   

Intervening Event

     21   

Material Adverse Effect

     3   

Net Cash Ratio

     23   

New Shares

     22   

Operating Authority

     5   

Other Antitrust Filings

     16   

Preferred Stock

     6   

Previously Disclosed

     4   

Refinancing Cap

     23   

Refinancing Convertible Notes

     22   

Replacement Cap

     24   

Replacement Hedging Arrangement

     22   

Replacement Warrants

     22   

Restricted Warrant Exercise

     7   

SEC Reports

     4   

Securities Act

     6   

SOX

     11   

Special Meeting

     19   

Stockholder Approval

     19   

Stockholders Agreement

     1   

subsidiary

     31   

Top-Up Number

     24   

Transaction Documents

     5   

Transaction Litigation

     18   

Warrant Issuance

     2   

Warrant Shares

     2   

Warrant-A

     2   

Warrant-B

     2   

Warrants

     2   

 

iv



--------------------------------------------------------------------------------

This INVESTMENT AGREEMENT, dated as of May 4, 2016 (this “Agreement”), is by and
between Atlas Air Worldwide Holdings, Inc., a Delaware corporation (the
“Company”), and Amazon.com, Inc., a Delaware corporation (“Amazon”).

RECITALS:

WHEREAS, subject to the terms and conditions hereof, each of the Company and
Amazon has determined it to be advisable and in the best interests of their
respective companies and stockholders to enter into certain commercial
arrangements as further set forth herein, including by entering into (i) an Air
Transportation Services Agreement by and between Atlas Air, Inc. and Amazon
Fulfillment Services, Inc. (the “ATSA”), (ii) the Aircraft Lease Agreements by
and between Titan Aviation Leasing Limited – Americas, Inc. and Amazon
Fulfillment Services, Inc., (iii) the Aircraft Sublease Agreements by and
between Amazon Fulfillment Services, Inc. and Atlas Air, Inc., and (iv) Work
Orders by and between Atlas Air, Inc. and Amazon Fulfillment Services, Inc.,
with respect to 20 Boeing 767-300 aircraft to be operated thereunder, in each
case, in the forms attached hereto as Annex A (collectively, the “Air
Transportation Agreements”);

WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon, and
Amazon desires to acquire from the Company, at the Closing, warrants to purchase
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”); and

WHEREAS, the parties will, at the Closing, enter into a stockholders agreement,
in the form attached hereto as Annex B (the “Stockholders Agreement”), providing
for certain corporate governance and other matters with respect to the Company,
and certain other agreements between the Company and Amazon.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.

ARTICLE I

WARRANT ISSUANCE; CLOSING

1.1. Warrant Issuance. On the terms and subject to the conditions set forth in
this Agreement, the Company shall issue to Amazon, and Amazon shall acquire from
the Company, at the Closing, (i) a warrant to purchase 7,500,000 shares, subject
to adjustment in accordance with its terms, of Common Stock in the form attached
hereto as Annex C-1 (the “Warrant-A”) and (ii) a warrant to purchase 3,750,000
shares, subject to adjustment in accordance with its terms, of Common Stock in
the form attached hereto as



--------------------------------------------------------------------------------

Annex C-2 (the “Warrant-B” and, together with Warrant-A, the “Warrants”). The
issuance of the Warrants by the Company and the acquisition of the Warrants by
Amazon are referred to herein as the “Warrant Issuance” and the shares of Common
Stock issuable upon exercise of the Warrants are referred to herein as the
“Warrant Shares”.

1.2. Closing.

(a) The closing of the Warrant Issuance (the “Closing”) shall take place at the
offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022,
immediately following the execution and delivery of this Agreement.

(b) At the Closing, the Company shall deliver to Amazon:

(i) the Warrants, as evidenced by duly and validly executed warrant certificates
dated as of the date hereof and bearing appropriate legends as hereinafter
provided for;

(ii) the ATSA, duly executed by Atlas Air, Inc.; and

(iii) the Stockholders Agreement, duly executed by the Company.

(c) At the Closing, Amazon shall deliver to the Company:

(i) duly and validly executed counterparts to the certificates evidencing the
Warrants;

(ii) the ATSA, duly executed by Amazon Fulfillment Services, Inc.; and

(iii) the Stockholders Agreement, duly executed by Amazon.

1.3. Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits”, such reference
shall be to a Recital, Article or Section of, or Annex, Schedule or Exhibit to,
this Agreement unless otherwise indicated. The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. References to
“herein,” “hereof,” “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. References to “parties” refer to the parties to this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. Any reference to a “wholly
owned subsidiary” of a person shall

 

2



--------------------------------------------------------------------------------

mean such subsidiary is directly or indirectly wholly owned by such person. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. The term “Business Day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental actions to close.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Disclosure.

(a) “Material Adverse Effect” means any change, effect, event, development,
circumstance or occurrence (each, an “Effect”) that, taken individually or when
taken together with all other applicable Effects, has been, is or would
reasonably be expected to be materially adverse to (i) the business, assets,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or (ii) the ability of the Company to
complete the transactions contemplated by the Transaction Documents or to
perform its obligations under the Transaction Documents; provided, however, that
in no event shall any of the following Effects, alone or in combination, be
deemed to constitute, or be taken into account in determining whether there has
been, is or would be, a Material Adverse Effect: (A) any change in general
economic, market or political conditions; (B) conditions generally affecting the
industry in which the Company operates; (C) any change in generally accepted
accounting principles in the United States (“GAAP”) or Applicable Law; (D) any
act of war (whether or not declared), armed hostilities, sabotage or terrorism,
or any material escalation or worsening of any such events, or any national
disaster or any national or international calamity; (E) any failure, in and of
itself, to meet internal or published projections, forecasts, targets or revenue
or earnings predictions for any period, as well as any change, in and of itself,
by the Company in any projections, forecasts, targets or revenue or earnings
predictions for any period (provided that the underlying causes of such failures
(to the extent not otherwise falling within one of the other exceptions in this
proviso) may constitute or be taken into account in determining whether there
has been, is, or would be, a Material Adverse Effect); (F) any change in the
price or trading volume of the Common Stock (provided that the underlying causes
of such change (to the extent not otherwise falling within one of the other
exceptions in this proviso) may constitute or be taken into account in
determining whether there has been, is or would be, a Material Adverse Effect);
or (G) the announcement of this Agreement or the other Transaction Documents,

 

3



--------------------------------------------------------------------------------

including, to the extent attributable to such announcement, any loss of or
adverse change in the relationship, contractual or otherwise, of the Company and
its subsidiaries with their respective employees, customers, distributors,
licensors, licensees, vendors, lenders, investors, partners or suppliers;
provided, further, however, that any Effect referred to in clauses (A) through
(D) may be taken into account in determining whether or not there has been, is,
or would be, a Material Adverse Effect to the extent such Effect has a
disproportionate adverse effect on the Company and its subsidiaries, taken as a
whole, as compared to other participants in the industry in which the Company
and its subsidiaries operate (in which case any adverse effect(s) to the extent
disproportionate may be taken into account in determining whether or not there
has been, is or would be a Material Adverse Effect). “Applicable Law” has the
meaning set forth in the Stockholders Agreement.

(b) “Previously Disclosed” means information set forth or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015
or its other reports, statements and forms (including exhibits and other
information incorporated therein) filed with or furnished to the Securities and
Exchange Commission (the “Commission”) under Sections 13(a), 14(a) or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or under
the Securities Act, in each case on or after December 31, 2015 (the “SEC
Reports”) (in each case excluding any disclosures set forth in any risk factor
section and in any section relating to forward-looking or safe harbor
statements), to the extent such SEC Reports are filed or furnished at least five
(5) Business Days prior to the execution and delivery of this Agreement.

Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents. Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents. Amazon further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for purposes of the transactions
contemplated by the other Transaction Documents. For purposes of this Agreement,
the term “Transaction Documents” refers collectively to this Agreement, the Air
Transportation Agreements, the Stockholders Agreement, the Warrants, and any
other agreement entered into by and among the parties and/or their Affiliates on
the date hereof in connection with the transactions contemplated hereby or
thereby, in each case, as amended, modified or supplemented from time to time in
accordance with their respective terms.

 

4



--------------------------------------------------------------------------------

2.2. Representations and Warranties of the Company. Except as Previously
Disclosed or as disclosed in the disclosure letter (the “Company Disclosure
Letter”) delivered by the Company to Amazon prior to the execution of this
Agreement, the Company represents and warrants as of the date of this Agreement
to Amazon that:

(a) Organization, Authority and Significant Subsidiaries. The Company (i) has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware, with the corporate power and authority
to own its properties and conduct its business in all material respects as
currently conducted, and, except as would not constitute a Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business so as to require
such qualification, (ii) is a “Citizen of the United States” (“Citizen of the
United States”) as defined by Section 40102(a)(15) of Title 49 of United States
Code, and as such term is interpreted by the United States Department of
Transportation (“DOT”), (iii) through its Affiliates, holds (A) air carrier
certificates and operations specifications issued by the United States Federal
Aviation Administration (“FAA”) pursuant to Section 44705 of Title 49 of the
United States Code and corresponding FAA regulations, (B) certificates of public
convenience and necessity (and/or equivalent exemption authority) authorizing
interstate and foreign air transportation of property and mail issued by the DOT
pursuant to Section 41102 of Title 49 of United States Code (and/or under
Section 40109 in the case of exemption authority) and corresponding DOT
regulations (“DOT Regulations”), and (C) any corresponding permits, licenses,
authorizations, certificates, exemptions, approvals, waivers, authorizations or
similar rights obtained, or required to be obtained, from any Governmental
Entity, in each case as is necessary to fulfill the Company’s obligations
pursuant to the Air Transportation Agreements (collectively, the “Operating
Authority”). To the knowledge of the Company based on due inquiry of the books
and records of the Company, each Beneficial Owner of 5% or more of the Common
Stock is a Citizen of the United States. Each subsidiary of the Company that is
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, as amended (the “Securities Act”), and each
subsidiary of the Company that is not such a “significant subsidiary” but is a
party to any other Transaction Document, has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization,
with the corporate or analogous power and authority to own its properties and
conduct its business in all material respects as currently conducted, and,
except as would not constitute a Material Adverse Effect, has been duly
qualified as a foreign corporation, limited liability company or partnership, as
applicable, for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification.

 

5



--------------------------------------------------------------------------------

(b) Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock of which, as of the close of business on
May 4, 2016, 24,811,018 shares were issued and outstanding (excluding, for the
avoidance of doubt, shares held in treasury), and 10,000,000 shares of Preferred
Stock, par value $1.00 per share (the “Preferred Stock”), of which, as of the
date hereof, no shares have been designated or are issued or outstanding. As of
the close of business on May 4, 2016, the Company held 4,431,439 shares of
Common Stock in its treasury. As of the close of business on May 4, 2016, no
shares of Common Stock or Preferred Stock were reserved for issuance, except for
(i) 2,451,976 shares of Common Stock reserved for issuance under compensatory
equity plans of the Company or a subsidiary of the Company in effect as of the
date hereof and set forth in Section 2.2(b) of the Company Disclosure Letter
(the “Company Stock Plans”) (including (x) 34,700 shares of Common Stock
reserved for issuance upon the exercise of stock options outstanding as of such
date and granted under the Company Stock Plans and (y) 2,417,276 shares of
Common Stock reserved for issuance upon the settlement of restricted stock units
and performance awards outstanding as of such date and granted under the Company
Stock Plans (assuming, in the case of performance awards, that applicable goals
are attained at target level)), (ii) 4,115,210 shares of Common Stock reserved
for issuance upon conversion of the Convertible Notes due 2022 and
(iii) 6,211,656 shares of Common Stock reserved for issuance upon exercise of
the Existing Warrants. The outstanding shares of Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable,
and subject to no preemptive rights (and were not issued in violation of any
preemptive rights, the Company’s certificate of incorporation or by-laws, or any
Applicable Laws). Except as set forth above or pursuant to the Transaction
Documents, there are no (A) shares of capital stock or other equity interests or
voting securities of the Company authorized, reserved for issuance, issued or
outstanding, (B) options, warrants, calls, preemptive rights, subscription or
other rights, instruments, agreements, arrangements or commitments of any
character, obligating the Company or any of its subsidiaries to issue, transfer
or sell or cause to be issued, transferred or sold any shares of capital stock
or other equity interest or voting security in the Company or any securities or
instruments convertible into or exchangeable for such shares of capital stock or
other equity interests or voting securities, or obligating the Company or any of
its subsidiaries to grant, extend or enter into any such option, warrant, call,
preemptive right, subscription or other right, instrument, agreement,
arrangement or commitment, (C) outstanding contractual obligations of the
Company or any of its subsidiaries to repurchase, redeem or otherwise acquire
any capital stock or other equity interest or voting securities of the Company,
or (D) issued or outstanding performance awards, units, rights to receive any
capital stock or other equity interest or voting securities of the Company on a
deferred basis, or rights to purchase or receive any capital stock or equity
interest or voting securities issued or granted by the Company to any current or
former director, officer, employee or consultant of the Company. No subsidiary
of the Company owns any shares of capital stock or other equity interest or
voting securities of the Company. There are no voting trusts or other agreements
or understandings to which the Company or any of its subsidiaries is a party
with respect to the voting of the capital stock or other equity interest or
voting securities of the Company. “Convertible Notes

 

6



--------------------------------------------------------------------------------

due 2022” means the 2.25% Convertible Senior Notes due 2022 issued pursuant to
the First Supplemental Indenture, dated June 3, 2015 (as amended or modified
from time to time), between the Company and Wilmington Trust, National
Association, as Trustee. “Existing Warrant Agreements” means (i) the Base
Warrant Transaction Confirmation, dated as of May 28, 2015 (as amended or
modified from time to time), between Morgan Stanley & Co. International plc and
the Company, (ii) the Additional Warrant Transaction Confirmation, dated as of
June 1, 2015 (as amended or modified from time to time), between Morgan
Stanley & Co. International plc and the Company, (iii) the Base Warrant
Transaction confirmation, dated as of May 28, 2015 (as amended or modified from
time to time), between BNP Paribas and the Company and (iv) the Additional
Warrant Transaction Confirmation, dated as of June 1, 2015 (as amended or
modified from time to time), between BNP Paribas and the Company. “Existing
Warrants” means the warrants for the purchase of shares of Common Stock issued
pursuant to the Existing Warrant Agreements.

(c) The Warrants and Warrant Shares. The Warrants have been duly authorized by
the Company and constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
same may be limited by the Bankruptcy Exceptions, and the Warrant Shares have
been duly authorized and reserved for issuance upon exercise of the Warrants
(except that the exercise of the Warrants in respect of any Warrant Shares in
excess of 4,937,392 shares (the “Restricted Warrant Exercise”) will require the
Stockholder Approval) and, from and after such approval, when so issued, will be
validly issued, fully paid and non-assessable, and free and clear of any liens
or encumbrances, other than liens or encumbrances created by the Transaction
Documents, arising as a matter of Applicable Law or created by or at the
direction of Amazon or any of its Affiliates.

(d) Authorization, Enforceability.

(i) Each of the Company, and each subsidiary of the Company that is a party to
any other Transaction Document, has the power and authority to execute and
deliver this Agreement and the other Transaction Documents, as applicable, and
subject to obtaining the Stockholder Approval with respect to the Restricted
Warrant Exercise, to consummate the transactions contemplated hereby and
thereby, and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by the Company, and by each subsidiary of
the Company that is a party to any other Transaction Document, of this Agreement
and the other Transaction Documents to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate (or analogous) action on the part of the Company and its
stockholders, or such subsidiary and its equityholders, as applicable, and no
further approval or authorization is required on the part of the Company or its
stockholders, or such subsidiary or its equityholders, as

 

7



--------------------------------------------------------------------------------

applicable, except that the Restricted Warrant Exercise will require the
Stockholder Approval. This Agreement and the other Transaction Documents,
assuming the due authorization, execution and delivery by the other parties
hereto and thereto, are valid and binding obligations of the Company and each
such subsidiary, as applicable, enforceable against the Company and such
subsidiary, respectively, in accordance with their respective terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity (“Bankruptcy
Exceptions”).

(ii) The execution, delivery and performance by the Company, and each subsidiary
of the Company that is a party to any other Transaction Document, of this
Agreement and the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby and compliance
by the Company or such subsidiary, as applicable, with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any of its subsidiaries under any of the terms, conditions or
provisions of (x) its certificate of incorporation or by-laws (or analogous
organizational documents), or (y) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any of its subsidiaries is a party or by which it or any of its
subsidiaries may be bound, or to which the Company or any of its subsidiaries or
any of the properties or assets of the Company or any of its subsidiaries is
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any of its subsidiaries or any of their respective properties or assets except,
in the case of clauses (A)(y) and (B), for those occurrences that would not
constitute a Material Adverse Effect.

(iii) Other than (A) such notices, filings, exemptions, reviews, authorizations,
consents or approvals as have been made or obtained as of the date hereof and
(B) notices, filings, exemptions, reviews, authorizations, consents or approvals
as may be required under, and other applicable requirements of (1) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (2) any other Antitrust Laws, (3) the Exchange Act, (4) the Securities
Act, (5) The NASDAQ Global Select Market, (6) notice under the regulations and

 

8



--------------------------------------------------------------------------------

requirements of the United States Department of Defense and its constituent
agencies, and (7) the DOT Regulations, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any federal, state, local,
domestic, foreign or supranational court, administrative or regulatory agency or
commission or other federal, state, local, domestic, foreign or supranational
governmental authority or instrumentality (each, a “Governmental Entity”) is
required to be made or obtained by the Company or any of its subsidiaries in
connection with the consummation by the Company or any of its subsidiaries of
the Warrant Issuance and the other transactions contemplated hereby and by the
other Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not constitute a Material Adverse Effect. For purposes of this
Agreement, “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other federal, state, local, domestic, foreign or supranational laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or that provide for review of foreign
investment.

(e) Company Financial Statements; Internal Controls.

(i) Each of the consolidated financial statements included in the SEC Reports
(A) complied as to form, as of their respective dates of filing with the
Commission, in all material respects with the applicable accounting requirements
and with the rules and regulations of the Commission, (B) were prepared in
accordance with GAAP, in all material respects, applied on a consistent basis
during the periods involved (except as may be indicated in such financial
statements or in the notes thereto and subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnote
disclosure), and (C) fairly presents, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in financial position, if any) of the Company and its subsidiaries
as of the date and for the periods referred to in such financial statements.

(ii) Neither the Company nor any of the Company’s subsidiaries is a party to, or
has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement or arrangement, where the result, purpose
or effect of such agreement or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its subsidiaries in the SEC Reports (including the financial statements
contained therein).

 

9



--------------------------------------------------------------------------------

(iii) The Company has designed and maintains a system of internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act) sufficient to provide reasonable assurances regarding the reliability of
financial reporting. The Company (A) has designed and maintains disclosure
controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the
Exchange Act) to provide reasonable assurance that information required to be
disclosed by the Company in the reports that it files or submits with the
Commission is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules, regulations and forms, and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (B) has disclosed, based on
its most recent evaluation of internal control over financial reporting, to the
Company’s outside auditors and the Audit Committee of the Company’s Board of
Directors (x) all significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting that would reasonably
be expected to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting, all of which
information described in clauses (x) and (y) above has been disclosed by the
Company to Amazon prior to the date hereof. Any material change in internal
control over financial reporting required to be disclosed in any SEC Report has
been so disclosed.

(iv) Since December 31, 2012, neither the Company nor any of its subsidiaries
has received any material complaint, allegation, assertion or claim regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any of its subsidiaries or their respective internal accounting
controls.

(v) Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Rules 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.

(f) No Material Adverse Effect. Since December 31, 2015, no Material Adverse
Effect has occurred.

(g) Reports.

 

10



--------------------------------------------------------------------------------

(i) Since December 31, 2012, the Company has complied in all material respects
with the filing requirements of Sections 13(a), 14(a) and 15(d) of the Exchange
Act, and of the Securities Act.

(ii) The SEC Reports, when they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and SOX, as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.

(h) Anti-takeover Provisions and No Rights Plan.

(i) The actions taken by the Board of Directors of the Company to approve this
Agreement, the Transaction Documents and the transactions contemplated hereby
and thereby, assuming the accuracy of the representations and warranties of
Amazon set forth in Section 2.3(c), constitute all the action necessary to
render inapplicable to this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby the provisions of any potentially
applicable anti-takeover, control share, fair price, moratorium, interested
shareholder or similar law (including, for the avoidance of doubt, Section 203
of the Delaware General Corporation Law) and any potentially applicable
provision of the Company’s certificate of incorporation or bylaws (collectively,
the “Anti-takeover Provisions”).

(ii) The Company does not have any “poison pill” or similar shareholder rights
plan or agreement in effect.

(i) No Change in Control. Except as set forth in Section 2.2(i) of the Company
Disclosure Letter, neither the execution and delivery of this Agreement or any
of the other Transaction Documents, nor the consummation of the transactions
contemplated hereby and thereby, will (i) result in any payment (including
severance, unemployment compensation, forgiveness of indebtedness or otherwise)
becoming due to any director or any employee of the Company or any of its
subsidiaries under any employment, compensation or benefit plan, program,
policy, agreement or arrangement that is sponsored, maintained or contributed to
by the Company or any of its subsidiaries (each, a “Company Benefit Plan”) or
otherwise; (ii) increase any benefits otherwise payable under any Company
Benefit Plan; (iii) result in any acceleration of the time of payment or vesting
of any such benefits; (iv) require the funding or acceleration of funding of any
trust or other funding vehicle; or (v) constitute a “change in control,” “change
of control” or other similar term under any Company Benefit Plan.

 

11



--------------------------------------------------------------------------------

(j) Brokers; Fees and Expenses. No broker, investment banker, financial advisor
or other person, other than Morgan Stanley & Co. LLC (the fees and expenses of
which will be paid by the Company), is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the transactions contemplated by this Agreement or
the other Transaction Documents based upon arrangements made by or on behalf of
the Company.

2.3. Representations and Warranties of Amazon. Amazon hereby represents and
warrants as of the date of this Agreement to the Company that:

(a) Organization. Amazon has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority to own its properties and conduct its business in
all material respects as currently conducted. Each subsidiary of Amazon that is
a party to any Transaction Document has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate (or equivalent) power and authority to own its
properties and conduct its business in all material respects as currently
conducted.

(b) Authorization, Enforceability.

(i) Amazon and each of its subsidiaries that is a party to any other Transaction
Document have the corporate or analogous power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to consummate the transactions contemplated hereby and thereby, and to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by Amazon, and by each of its subsidiaries that is a party to any
other Transaction Document, as applicable, of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or analogous action on its, or such subsidiary’s part, as
applicable, and no further approval or authorization is required on its, or such
subsidiary’s part, as applicable. This Agreement and the other Transaction
Documents, assuming the due authorization, execution and delivery by the other
parties hereto and thereto, are valid and binding obligations of Amazon, and
such subsidiary, as applicable, enforceable against it, and such subsidiary, as
applicable, in accordance with their respective terms, except as the same may be
limited by Bankruptcy Exceptions. Notwithstanding anything to the contrary
contained herein, the exercise of the Warrants may require further board of
director (or analogous) approvals or authorizations on the part of Amazon (the
“Exercise Approval”).

 

12



--------------------------------------------------------------------------------

(ii) The execution, delivery and performance by Amazon, or any such subsidiary,
as applicable, of this Agreement and the other Transaction Documents to which
it, or any such subsidiary is a party and the consummation of the transactions
contemplated hereby and thereby and compliance by it, and such subsidiary, as
applicable, with any of the provisions hereof and thereof, will not (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of its properties or assets under any of the terms, conditions or
provisions of (x) subject to Exercise Approval, its, or such subsidiary’s, as
applicable, organizational documents or (y) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which it, or such subsidiary, as applicable, is a party or by which it, or such
subsidiary, as applicable, may be bound, or to which it, or such subsidiary, as
applicable, or any of its, or such subsidiary’s, as applicable, properties or
assets is subject, or (B) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to it, or such subsidiary, as applicable, or any of its, or such subsidiary’s,
as applicable, properties or assets except, in the case of clauses (A)(y) and
(B), for those occurrences that, individually or in the aggregate, have not had
and would not reasonably be expected to have, a material adverse effect on the
ability of Amazon to complete the transactions contemplated by the Transaction
Documents or to perform its obligations under the Transaction Documents.

(iii) Other than (A) such notices, filings, exemptions, reviews, authorizations,
consents or approvals as have been made or obtained as of the date hereof, and
(B) notices, filings, exemptions, reviews, authorizations, consents or approvals
as may be required under, and other applicable requirements of (1) the HSR Act,
(2) any other Antitrust Laws, (3) the Exchange Act, (4) the Securities Act and
(5) DOT Regulations, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by it or any of its subsidiaries in connection with the
consummation by Amazon or any of its subsidiaries of the Warrant Issuance and
the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consents and approvals the failure of which to make or obtain
have not had and would not reasonably be expected to have,

 

13



--------------------------------------------------------------------------------

individually or in the aggregate, a material adverse effect on the ability of
Amazon and its subsidiaries to complete the transactions contemplated by the
Transaction Documents or to perform their respective obligations under the
Transaction Documents.

(c) Ownership. Other than pursuant to this Agreement and the other Transaction
Documents, neither Amazon nor any of its subsidiaries is, directly or
indirectly, the Beneficial Owner of (i) any Common Stock or (ii) any securities
or other instruments representing the right to acquire Common Stock. Neither
Amazon nor any of its subsidiaries has an agreement, arrangement or
understanding with any person (other than the Company and its subsidiaries) to
acquire, dispose of or vote any securities of the Company. “Beneficial
Ownership” shall have the meaning assigned to such term in the Stockholders
Agreement. “Beneficial Owner” and “Beneficially Own” shall have conforming
definitions.

(d) Brokers; Fees and Expenses. No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents based upon arrangements made by or on behalf of Amazon.

ARTICLE III

COVENANTS

3.1. Efforts.

(a) Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, each party shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or desirable under Applicable Law
to carry out the provisions hereof and thereof and give effect to the
transactions contemplated hereby and thereby. In furtherance and not in
limitation of the foregoing, each of the parties shall (i) subject to the
provisions of this Section 3.1, including Section 3.1(d), use its reasonable
best efforts to obtain as promptly as practicable and advisable (as determined
in good faith by Amazon in accordance with the first sentence of Section 3.1(d))
all exemptions, authorizations, consents or approvals from, and to make all
filings with and to give all notices to, all third parties, including any
Governmental Entities, required in connection with the transactions contemplated
by this Agreement and the other Transaction Documents, which, for the avoidance
of doubt, shall include providing, as promptly as practicable and advisable,
such information to any Governmental Entity as such Governmental Entity may
request in connection therewith, and (ii) cooperate fully with the other party
in promptly seeking to obtain all such exemptions, authorizations, consents or
approvals and to make all such filings and give such notices.

 

14



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, (i) as promptly as
practicable after written notice from Amazon, the parties shall file the
Notification and Report Forms required under the HSR Act with the Federal Trade
Commission and the United States Department of Justice (the date on which all
such Notification and Report Forms required under the HSR Act have been
initially filed, the “HSR Filing Date”) and (ii) as promptly as practicable
after written notice from Amazon, file, make or give, as applicable, all other
filings, requests or notices required under any other Antitrust Laws, in each
case with respect to the issuance of the Warrant Shares (the “Initial Filing
Transaction”) (the filings, requests and notices described in the foregoing
clauses (i) and (ii), collectively, the “Initial Antitrust Filings”). In
addition, following the receipt of the Initial Antitrust Clearance, to the
extent required by Applicable Law (including, for the avoidance of doubt, any
Antitrust Law) in connection with any further issuance of Warrant Shares (in
each case, whether in full or in part), the parties shall file, make or give, as
applicable, as promptly as practicable and advisable (as determined in good
faith by Amazon in accordance with the first sentence of Section 3.1(d)), any
further required filings, requests or notices required under any Antitrust Laws,
including the HSR Act (collectively, the “Other Antitrust Filings”). Without
limiting the generality of the foregoing, each party shall supply as promptly as
reasonably practicable to the appropriate Governmental Entities any information
and documentary material that may be requested pursuant to the HSR Act or any
other Antitrust Laws. For purposes of this Agreement, the term “Initial
Antitrust Clearance” as of any time means (x) prior to such time, the expiration
or termination of the waiting period under the HSR Act and the receipt of all
exemptions, authorizations, consents or approvals, the making of all filings and
the giving of all notices, and the expiration of all waiting periods, pursuant
to any other Antitrust Laws, in each case to the extent required with respect to
the Initial Filing Transaction, and (y) the absence at such time of any
Applicable Law or temporary restraining order, preliminary or permanent
injunction or other judgment, order, writ, injunction, legally binding agreement
with a Governmental Entity, stipulation, decision or decree issued by any court
of competent jurisdiction or other legal restraint or prohibition under any
Antitrust Law, in each case that has the effect of preventing the consummation
of the Initial Filing Transaction.

(c) Subject to the terms and conditions hereof (including the remainder of this
Section 3.1) and the other Transaction Documents, each of the parties shall use
its reasonable best efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to

 

15



--------------------------------------------------------------------------------

require, any party or any of its Affiliates to agree to (and no party or any of
its Affiliates shall agree to, without the prior written consent of the other
parties): (i) sell, hold separate, divest, discontinue or limit (or any
conditions relating to, or changes or restrictions in, the operation of) any
assets, businesses or interests of it or its Affiliates (irrespective of whether
or not such assets, businesses or interests are related to, are the subject
matter of or could be affected by the transactions contemplated by the
Transaction Documents); (ii) without limiting clause (i) in any respect, any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests that would reasonably be expected to
adversely impact (x) the business of, or the financial, business or strategic
benefits of the transactions contemplated hereby or by any of the other
Transaction Documents to it or its Affiliates, or (y) any other assets,
businesses or interests of it or its Affiliates; or (iii) without limiting
clause (i) in any respect, any modification or waiver of the terms and
conditions of this Agreement or any of the other Transaction Documents that
would reasonably be expected to adversely impact (x) the business of, or
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) any other assets, businesses or interests of it or its Affiliates.

(d) Amazon shall have the principal responsibility for devising and implementing
the strategy (including with respect to the timing of filings) for obtaining any
exemptions, authorizations, consents or approvals required under the HSR Act or
any other Antitrust Laws in connection with the transactions contemplated hereby
and by the other Transaction Documents; provided, however, that Amazon shall
consult in advance with the Company and in good faith take the Company’s views
into account regarding the overall antitrust strategy. Each of the parties shall
promptly notify the other party of, and if in writing furnish the other party
with copies of (or, in the case of oral communications, advise the other of),
any substantive communication that it or any of its Affiliates receives from any
Governmental Entity, whether written or oral, relating to the matters that are
the subject of this Agreement or any of the other Transaction Documents and, to
the extent reasonably practicable, permit the other party to review in advance
any proposed substantive written communication by such party to any Governmental
Entity and consider in good faith the other party’s reasonable comments on any
such proposed substantive written communications prior to their submission. No
party shall, and each party shall cause its Affiliates not to, participate or
agree to participate in any substantive meeting or communication with any
Governmental Entity in respect of the subject matter of the Transaction
Documents, including on a “no names” or hypothetical basis, unless (to the
extent practicable) it or they consult with the other party in advance and, to
the extent practicable and permitted by such Governmental Entity, give the other
party the opportunity to jointly prepare for, attend and participate in such
meeting or communication. The parties shall (and shall cause their Affiliates
to) coordinate and cooperate fully with each other in exchanging such
information and providing such assistance as the other party may reasonably
request in connection with the matters described in this Section 3.1, including
(x) furnishing to each other all information

 

16



--------------------------------------------------------------------------------

reasonably requested to determine the jurisdictions in which a filing or
submission under any Antitrust Law is required or advisable, (y) furnishing to
each other all information required for any filing or submission under any
Antitrust Law and (z) keeping each other reasonably informed with respect to the
status of each exemption, authorization, consent, approval, filing and notice
under any Antitrust Law, in each case, in connection with the matters that are
the subject of this Agreement or any of the other Transaction Documents. The
parties shall provide each other with copies of all substantive correspondence,
filings or communications between them or any of their Affiliates or
representatives, on the one hand, and any Governmental Entity or members of its
staff, on the other hand, relating to the matters that are the subject of this
Agreement or any of the other Transaction Documents; provided that such material
may be redacted as necessary to (1) comply with contractual arrangements,
(2) address good faith legal privilege or confidentiality concerns and
(3) comply with Applicable Law.

(e) Subject to the other provisions of this Agreement, including in this
Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party challenging the
transactions contemplated hereby or by any of the other Transaction Documents
(“Transaction Litigation”), each party shall use its reasonable best efforts to
contest and resist any such Transaction Litigation and to have vacated, lifted,
reversed or overturned any judgment, ruling, order, writ, injunction or decree,
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation or implementation of the
transactions contemplated hereby or by any of the other Transaction Documents.
Each party shall keep the other party reasonably informed unless doing so would
reasonably be likely to jeopardize any privilege of such party regarding any
such Transaction Litigation (subject to such party using reasonable best efforts
to, and cooperating in good faith with the other party in, developing and
implementing reasonable alternative arrangements to provide such other party
with such information). Subject to the immediately preceding sentence, each
party shall promptly advise the other party orally and in writing and shall
cooperate fully in connection with, and shall consult with each other with
respect to, any Transaction Litigation and shall in good faith give
consideration to each other’s advice with respect to such Transaction
Litigation.

(f) Without limiting the generality of the foregoing, as promptly as practicable
after written notice from Amazon that Amazon intends to exercise any Warrant
that would result in Amazon having beneficial control of 10% or more of the
Common Stock, which notice shall be at least thirty (30) days before the date
that Amazon intends such exercise, Amazon and the Company shall jointly file a
“Notice of Substantial Change of Ownership” with the DOT. Amazon and the Company
shall cooperate fully in promptly providing information required to be submitted
with the DOT pursuant to 14 CFR Part 204 and responding to any associated
information requests of the DOT in its review of the substantial change in the
Company’s ownership and in seeking a “comfort letter” from the DOT in connection
therewith.

 

17



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, from and after the earlier
of (i) the exercise of the Warrants in full and (ii) the expiration, termination
or cancellation of the Warrants without the Warrants having been exercised in
full, no party shall have any further obligations under this Section 3.1;
provided, that this Section 3.1(g) shall in no way relieve any party with
respect to any breach by such party of this Section 3.1 prior to such time.

3.2. Public Announcements. The parties acknowledge that the communication plan
(including the initial press release of each party) regarding the initial
announcement of the transactions contemplated by this Agreement and the other
Transaction Documents to customers, suppliers, investors and employees and
otherwise (the “Initial Communications Materials”) has been agreed by the
parties. After the transmission of the Initial Communications Materials, except
as required by Applicable Law or by the rules or requirements of any stock
exchange on which the securities of a party are listed, no party shall make, or
cause to be made, or permit any of its Affiliates to make, any press release or
public announcement or other similar communications in respect of the
Transaction Documents or the transactions contemplated thereby without prior
written consent (not to be unreasonably withheld, conditioned or delayed) of the
other party, to the extent such release, announcement or communication relates
to the transactions contemplated hereby or by any of the other Transaction
Documents; provided that no party shall have the right to consent to any
release, announcement or communication of the other party (including any filing
required to be made under the Exchange Act or the Securities Act) made in the
ordinary course of business unless and to the extent such release, announcement
or communication (x) relates specifically to the signing or completion of the
transactions contemplated hereby or by any of the other Transaction Documents or
(y) includes information with respect to the transactions contemplated hereby or
by any of the other Transaction Documents that is inconsistent with the Initial
Communications Materials; provided, further, that the immediately foregoing
clauses (x) and (y) shall not apply to any release, announcement or other
communication to the extent containing information that is consistent with
releases, announcements or other communications previously consented to by the
other party in accordance with this Section 3.2.

3.3. Expenses. Unless otherwise provided in any Transaction Document, each of
the parties shall bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

3.4. Stockholder Approval.

 

18



--------------------------------------------------------------------------------

(a) As promptly as reasonably practicable after the Company’s 2016 annual
meeting, the Company shall convene and hold a special meeting (the “Special
Meeting”) of the stockholders of the Company (the “Company Stockholders”) for
the approval of the authorization of the Restricted Warrant Exercise (for the
avoidance of doubt, without giving effect to any “cashless” or “net” exercise
provisions therein) under the rules of The NASDAQ Global Select Market (the
“Stockholder Approval”). As promptly as reasonably practicable after the date of
the Company’s 2016 annual meeting, the Company shall prepare (and Amazon shall
reasonably cooperate with the Company to prepare) and file with the Commission a
preliminary proxy statement relating to the Special Meeting.

(b) The Company shall use its reasonable best efforts to respond to any comments
of the Commission or its staff in connection with the proxy statement. The
Company shall notify Amazon promptly of the receipt of any comments from the
Commission or its staff with respect to the proxy statement and of any request
by the Commission or its staff for amendments or supplements to such proxy
statement or for additional information and shall supply Amazon with copies of
all correspondence between the Company or any of its representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to such
proxy statement. If at any time prior to the Special Meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as reasonably practicable prepare
and mail to the Company Stockholders such an amendment or supplement. Each of
the parties shall promptly correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as reasonably practicable prepare and furnish to the Company
Stockholders an amendment or supplement to correct such information to the
extent required by Applicable Laws and regulations. The Company shall consult
with Amazon prior to filing any proxy statement, or any amendment or supplement
thereto, or responding to any comments from the Commission or its staff with
respect thereto, and provide Amazon with a reasonable opportunity to comment
thereon, and consider in good faith any comments proposed by Amazon.

(c) The Company shall, as promptly as reasonably practicable after clearance of
the proxy statement relating to the Special Meeting by the Commission, (i) cause
a definitive proxy statement relating to the Special Meeting to be mailed to the
Company Stockholders and (ii) convene and hold the Special Meeting (and in any
event the Company shall convene and hold the Special Meeting by September 30,
2016); provided that the parties acknowledge and agree that the Special Meeting
may be postponed or adjourned in accordance with the Company’s certificate of
incorporation or by-laws if (x) there is an insufficient number of shares of
Common Stock present or represented by a proxy at the Special Meeting to conduct
business at such Special Meeting, (y) the Company is required to postpone or
adjourn the Special Meeting by Applicable Law or a

 

19



--------------------------------------------------------------------------------

request from the Commission or its staff, or (z) the Company determines in good
faith that it is necessary or appropriate to postpone or adjourn the Special
Meeting in order to give the Company Stockholders sufficient time to
(1) evaluate any information or disclosure that the Company has sent or
otherwise made available to them or (2) solicit additional proxies to the extent
required to obtain the Stockholder Approval. The Company and Amazon shall
reasonably cooperate in determining the strategy with respect to obtaining the
Stockholder Approval at the Special Meeting.

(d) The Company shall use its reasonable best efforts to obtain the Stockholder
Approval. Without limiting the foregoing, the Company shall (x) recommend that
the Company Stockholders vote in favor of the Stockholder Approval (and not
withdraw or modify in any adverse respect such recommendation), unless the Board
of Directors of the Company has determined in good faith, after receiving advice
from its outside counsel, that, as a result of an Intervening Event, continuing
to recommend that the Company Stockholders vote in favor of the Stockholder
Approval would be inconsistent with the directors’ fiduciary duties under
Delaware law, and (y) solicit proxies in favor of the Stockholder Approval.
“Intervening Event” means a material event or circumstance that was not known or
reasonably foreseeable to the Board of Directors of the Company prior to the
execution of this Agreement, which event or circumstance, or any material
consequence thereof, becomes known to the Board of Directors of the Company
prior to the receipt of the Stockholder Approval.

(e) Amazon shall furnish the Company all information reasonably requested by the
Company concerning itself, its Affiliates, directors, officers, stockholders and
such other matters as may be reasonably necessary or advisable in connection
with the proxy statement in connection with the Special Meeting and shall
otherwise assist and cooperate with the Company in the preparation of the proxy
statement and the resolution of any comments thereto received from the
Commission.

(f) In the event that (i) the Stockholder Approval is not obtained at the
Special Meeting (or any postponement or adjournment thereof) and (ii) Amazon has
not exercised its right to terminate this Agreement pursuant to
Section 5.1(a)(iii), the Company shall convene and hold additional meetings of
the Company Stockholders (each such meeting, an “Additional Company Stockholder
Meeting” and, together with the Special Meeting, the “Company Stockholder
Meetings”) for the purpose of obtaining the Stockholder Approval; provided that
(x) the Company shall not be required to convene and hold more than three
Company Stockholder Meetings for the purpose of obtaining the Stockholder
Approval in the aggregate, (y) the Company shall not be required to convene and
hold more than one Company Stockholder Meeting for the purpose of obtaining the
Stockholder Approval in any twelve-month period and (z) the Company shall
reasonably cooperate with Amazon in determining the timing of convening any
Additional Company Stockholder Meetings. The provisions of this Section 3.4
shall apply, mutatis mutandis, to any Additional Company Stockholder

 

20



--------------------------------------------------------------------------------

Meeting and any proxy statement related thereto. The Company’s obligations under
this Section 3.4 shall terminate and expire immediately following the second
Additional Company Stockholder Meeting (or, in the event of any adjournment or
postponement thereof, immediately following the date on which the second
Additional Company Stockholder Meeting shall have concluded).

3.5. Tax Treatment. No later than ninety (90) days after the Warrant Issuance,
Amazon shall provide the Company with a valuation of the Warrants for tax
purposes and a valuation report prepared by KPMG LLP (or such other accounting
firm as may be agreed upon by the parties), taking into account the vesting
schedule and any other relevant economic assumptions or inputs with respect to
such Warrants as determined by such firm or Amazon, as appropriate. Such
valuation shall be binding on Amazon and the Company for all tax purposes.
Amazon and the Company shall treat the Warrant Issuance as a closed, taxable
transaction occurring on the date of the Warrant Issuance, rather than as an
open transaction, for tax purposes. Neither Amazon nor the Company shall take
any position for tax purposes that is inconsistent with the foregoing, unless
required by Applicable Law. At the Closing, Amazon will deliver, and will cause
Amazon Fulfillment Services, Inc. to deliver, to the Company a complete and
executed Internal Revenue Service Form W-9.

3.6. Top-Up Adjustment.

(a) If the Company shall at any time or from time to time issue shares of Common
Stock after the Expiration Time of Warrant-A (as defined in Warrant-A) or the
Expiration Time of Warrant-B (as defined in Warrant-B), as applicable, to
(i) any holder of the Convertible Notes due 2022 upon the conversion of the
Convertible Notes due 2022 (net of any shares of Common Stock delivered to the
Company upon the exercise of the Existing Call Options in connection with such
conversion of the Convertible Notes due 2022) or (ii) any holder of the Existing
Warrants upon exercise of the Existing Warrants (such shares of Common Stock
issued at such time to such holders, the “New Shares”), then the Company shall,
as promptly as practicable after such issuance, issue to the Warrantholder (as
defined in Warrant-A) or the Warrantholder (as defined in Warrant-B), as
applicable, a number of shares of Common Stock equal to the Top-Up Number with
respect to Warrant-A or Warrant-B, as applicable. In the event that the Company
(1) refinances the Convertible Notes due 2022 with other notes convertible into
Common Stock (the “Refinancing Convertible Notes”) and/or (2) replaces the
Existing Warrants with other warrants issued in connection with the issuance of
such Refinancing Convertible Notes (the “Replacement Warrants”), the top-up
adjustment set forth in this Section 3.6 shall apply, mutatis mutandis, with
respect to any new shares of Common Stock issued by the Company upon the
conversion of such Refinancing Convertible Notes or upon the exercise of the
Replacement Warrants, with the “New Shares” in that circumstance being the
number of new shares of Common Stock issued upon the conversion of such
Refinancing Convertible Notes (net of any shares of Common Stock

 

21



--------------------------------------------------------------------------------

delivered to the Company in respect of any call options or other hedging
arrangement put in place by the Company in connection with such Refinancing
Convertible Notes (“Replacement Hedging Arrangement”)) or upon the exercise of
the Replacement Warrants, as applicable.

(b) For the avoidance of doubt, for purposes of determining the number of “New
Shares” issued by the Company pursuant to the Convertible Notes due 2022 (or any
Refinancing Convertible Notes), the Company shall not be deemed to be issuing
“New Shares” to the extent the Company obtains an equivalent number of shares of
Common Stock upon exercise of the Existing Call Options (or any Replacement
Hedging Arrangement) and delivers such shares of Common Stock to the holders of
the Convertible Notes due 2022 (or the holders of Refinancing Convertible Notes,
as applicable) upon the conversion thereof; provided, however, that, for the
avoidance of doubt, this exclusion shall not apply to issuances of shares of
Common Stock by the Company the proceeds of which are used to finance the
payment in cash of the strike price of the Existing Call Options (or pursuant to
any Replacement Hedging Arrangement, as applicable).

(c) “Existing Call Option Agreements” means (i) the Base Call Option Transaction
Confirmation, dated as of May 28, 2015 (as amended or modified from time to
time), between Morgan Stanley & Co. International plc and the Company, (ii) the
Additional Call Option Transaction Confirmation, dated as of June 1, 2015 (as
amended or modified from time to time), between Morgan Stanley & Co.
International plc and the Company, (iii) the Base Call Option Transaction
Confirmation, dated as of May 28, 2015 (as amended or modified from time to
time), between BNP Paribas and the Company and (iv) the Additional Call Option
Transaction Confirmation, dated as of June 1, 2015 (as amended or modified from
time to time), between BNP Paribas and the Company.

(d) “Existing Call Options” means the call options for the purchase of shares of
Common Stock issued pursuant to the Existing Call Option Agreements.

(e) “Net Cash Ratio” means, with respect to any issuances of New Shares, (1) in
the case of Warrant-A, a fraction (i) the numerator of which is the excess of
(x) the VWAP (as defined in Warrant-A) for the Common Stock for the thirty
(30) trading days immediately preceding the date of such issuance over (y) the
Exercise Price as of the Expiration Time (each as defined in Warrant-A) and
(ii) the denominator of which is the VWAP (as defined in Warrant-A) for the
Common Stock for the 30 trading days immediately preceding the date of such
issuance and (2) in the case of Warrant-B, a fraction (i) the numerator of which
is the excess of (x) the VWAP (as defined in Warrant-B) for the Common Stock for
the thirty (30) trading days immediately preceding the date of such issuance
over (y) the Exercise Price as of the Expiration Time (each as defined in
Warrant-B) and (ii) the denominator of which is the VWAP (as defined in
Warrant-B) for the Common Stock for the thirty (30) trading days immediately
preceding the date of such issuance.

 

22



--------------------------------------------------------------------------------

(f) “Refinancing Cap” means, at the time of any issuance of Refinancing
Convertible Notes, the total number of shares of Common Stock that would be
issuable upon conversion of any outstanding Convertible Notes due 2022 at such
time, net of the total number of shares of Common Stock deliverable to the
Company upon the exercise of the Existing Call Options at such time. For the
avoidance of doubt, the Refinancing Cap will be reduced on a share-for-share
basis by any shares of Common Stock issued by the Company to the holders of the
Convertible Notes due 2022 prior to or in connection with any such refinancing
that results in a top-up issuance to the holder of Warrant-A or Warrant-B
pursuant to Section 3.6.

(g) “Replacement Cap” means, at the time of the replacement of any Existing
Warrants with any Replacement Warrants, the total number of unissued shares of
Common Stock that remain issuable upon the exercise of such Existing Warrants at
such time and with respect to which such Existing Warrants will expire and be
cancelled upon such replacement. For the avoidance of doubt, the Replacement Cap
will be reduced on a share-for-share basis by any shares of Common Stock issued
by the Company to the holders of the Existing Warrants prior to or in connection
with any such replacement that results in a top-up issuance to the holder of
Warrant-A or Warrant-B pursuant to Section 3.6.

(h) “Top-Up Number” means, with respect to any issuances of New Shares, (1) in
the case of Warrant-A, the product of (i) 0.25, (ii) the number of New Shares,
(iii) the Net Cash Ratio and (iv) a fraction (x) the numerator of which shall be
the total number of Warrant Shares that were issued to the Warrantholder upon
any exercise of Warrant-A during the term of Warrant-A and (y) the denominator
of which shall be the total number of Warrant Shares (exercised or unexercised,
vested or unvested) under Warrant-A as of the Expiration Time of Warrant-A (as
defined in Warrant-A) and (2) in the case of Warrant-B, the product of
(i) 0.111, (ii) the number of New Shares, (iii) the Net Cash Ratio and (iv) a
fraction (x) the numerator of which shall be the total number of Warrant Shares
that were issued to the Warrantholder upon any exercise of Warrant-B during the
term of Warrant-B and (y) the denominator of which shall be the total number of
Warrant Shares (exercised or unexercised, vested or unvested) under Warrant-B as
of the Expiration Time of Warrant-B (as defined in Warrant-B). In the event that
the Top-Up Number is being calculated as a result of the issuance of New Shares
upon the conversion of any Refinancing Convertible Notes, the maximum aggregate
number of New Shares that may be included in clause (1)(ii) or clause (2)(ii) of
the foregoing formula shall not exceed the Refinancing Cap, and in the event
that the Top-Up Number is being calculated as a result of the issuance of New
Shares upon the exercise of any Replacement Warrants, the maximum aggregate
number of New Shares that may be included in clause (1)(ii) or clause
(2)(ii) above shall not exceed the Replacement Cap.

 

23



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1. Acquisition for Investment. Amazon acknowledges that the issuance of the
Warrants and the Warrant Shares has not been registered under the Securities Act
or under any state securities laws. Amazon (i) acknowledges that it is acquiring
the Warrants and the Warrant Shares pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute them to any person in violation of the Securities Act or any other
applicable securities laws, (ii) agrees that it shall not (and shall not permit
its Affiliates to) sell or otherwise dispose of the Warrants or the Warrant
Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any applicable securities laws,
(iii) acknowledges that it has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Warrant Issuance and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of consummating the Warrant Issuance, (iv) acknowledges that it is able to bear
the economic risk of the Warrant Issuance and is able to afford a complete loss
of such investment and (v) acknowledges that it is an “accredited investor” (as
that term is defined by Rule 501 under the Securities Act).

4.2. Legend. Amazon agrees that all certificates or other instruments
representing the Warrants and the Warrant Shares shall bear a legend
substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF MAY 4,
2016, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND (2) A
STOCKHOLDERS AGREEMENT, DATED AS OF MAY 4, 2016, BY AND BETWEEN THE ISSUER OF
THESE SECURITIES AND AMAZON.COM, INC. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENTS WILL BE VOID.”

 

24



--------------------------------------------------------------------------------

In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.

4.3. Anti-takeover Provisions and Rights Plan. The Company shall not take any
action that would cause this Agreement or any of the other Transaction
Documents, or any of the transactions contemplated hereby or thereby, to be
subject to any requirements imposed by any Anti-takeover Provision, or subject
in any manner to any “poison pill” or similar shareholder rights plan or
agreement, and shall take all necessary steps within its control to exempt (or
ensure the continued exemption of) the Transaction Documents and such
transactions from, or if necessary challenge the validity or applicability of,
any applicable Anti-takeover Provisions, as now or hereafter in effect.

ARTICLE V

MISCELLANEOUS

5.1. Termination of This Agreement; Other Triggers.

(a) This Agreement may be terminated at any time:

(i) with the prior written consent of each of Amazon and the Company;

(ii) if the Initial Antitrust Clearance shall not have been obtained on or prior
to the date that is six (6) months after the latest date of the Initial
Antitrust Filings, by Amazon; provided that Amazon may not exercise the
termination right pursuant to this Section 5.1(a)(ii) if a breach by Amazon of
any obligation, representation or warranty under this Agreement has been the
cause of, or resulted in, the failure of the Initial Antitrust Clearance to have
been obtained on or prior to the date that is six (6) months after the latest
date of the Initial Antitrust Filings;

(iii) if the Stockholder Approval shall not have been obtained at the Special
Meeting or any postponement or adjournment thereof, by Amazon; provided that
Amazon may not exercise the termination right pursuant to this
Section 5.1(a)(iii) if a breach by Amazon of any obligation, representation or

 

25



--------------------------------------------------------------------------------

warranty under this Agreement has been the cause of, or resulted in, the failure
of the Stockholder Approval to have been obtained at the Special Meeting or any
postponement or adjournment thereof; provided, further, that Amazon’s right to
terminate this Agreement pursuant to this Section 5.1(a)(iii) will expire on the
90th day after the Special Meeting (or, in the event of any adjournment or
postponement thereof, on the 90th day after the latest date to which the Company
Stockholder Meeting shall have been adjourned or postponed); or

(iv) prior to the receipt of Stockholder Approval, if the Board of Directors of
the Company withdraws or modifies in any adverse respect its recommendation that
the Company Stockholders vote in favor of the Stockholder Approval (without any
prejudice to any rights and remedies Amazon may have if the change of
recommendation is made other than pursuant to a determination contemplated by
Section 3.4(d)), by Amazon.

(b) In the event that (i) the Stockholder Approval is not obtained at the
Special Meeting (or any postponement or adjournment thereof), (ii) Amazon has
not exercised its right to terminate this Agreement pursuant to
Section 5.1(a)(iii) and (iii) the Company is required to convene and hold an
Additional Company Stockholder Meeting pursuant to Section 3.4(f), the
termination right set forth in Section 5.1(a)(iii) shall be reinstated with
respect to each Additional Company Stockholder Meeting at which the Stockholder
Approval is not obtained until, and shall expire on, the 90th day after such
Additional Company Stockholder Meeting (or, in the event of any adjournment or
postponement thereof, on the 90th day after the latest date to which such
Additional Company Stockholder Meeting shall have been adjourned or postponed).

(c) In the event of termination of this Agreement as provided in this
Section 5.1, this Agreement (other than Section 1.3 (Interpretation),
Section 3.1 (Efforts), Section 3.2 (Public Announcements), Section 3.3
(Expenses), Section 3.6 (Top-Up Adjustment), Section 4.1 (Acquisition for
Investment) (to the extent any Warrants or Warrant Shares have been issued prior
to termination) and Section 4.2 (Legend) (to the extent any Warrants or Warrant
Shares have been issued prior to termination) and this Article V, each of which
shall survive any termination of this Agreement, and other than the
Confidentiality Agreement, which shall survive in accordance with the terms
thereof) shall forthwith become void and there shall be no liability on the part
of any party, except that nothing herein shall relieve any party from liability
for any breach of this Agreement prior to such termination; provided that if
this Agreement is terminated by Amazon pursuant to Section 5.1(a)(iii) or (iv),
the Company shall pay to Amazon, by wire transfer of immediately available funds
to an account designated by Amazon, an amount equal to $9,500,000 (in the case
of termination under Section 5.1(a)(iii)) or $20,000,000 (in the case of
termination under Section 5.1(a)(iv)), in each case, immediately following such
termination; provided, further, that in no event shall more than one termination
fee be payable hereunder.

 

26



--------------------------------------------------------------------------------

(d) Without affecting in any manner any prior exercise of the Warrants, in the
event of termination of this Agreement as provided in this Section 5.1, both
(i) the unvested portions of the Warrants and (ii) (A) in the case of
termination pursuant to Section 5.1(a)(ii), the vested portion of the Warrants
that cannot be exercised as a result of the failure to obtain the Initial
Antitrust Clearance or (B) in the case of termination pursuant to
Section 5.1(a)(iii), or pursuant to any other clause of Section 5.1(a) prior to
the receipt of the Stockholder Approval, in any such case the vested portion of
the Warrants that cannot be exercised as a result of the failure to obtain the
Stockholder Approval shall be canceled and terminated and shall forthwith become
void and the Company shall have no subsequent obligation to issue, and the
Warrantholder(s) (as defined in the Warrants) shall have no subsequent right to
acquire, any Warrant Shares pursuant to such canceled portion of the Warrants.
For the avoidance of doubt, the Warrants shall remain in full force and effect
with respect to the vested portion thereof that is not cancelled and terminated
as provided in clause (ii) of the preceding sentence, and nothing in this
Section 5.1 shall affect the ability of the Amazon to exercise such vested
portion of the Warrants following termination of this Agreement.

5.2. Amendment. No amendment of any provision of this Agreement shall be
effective unless made in writing and signed by a duly authorized officer of each
party.

5.3. Waiver of Conditions. The conditions to any party’s obligation to
consummate any transaction contemplated herein are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by Applicable Law. No waiver shall be effective unless it is in
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

5.4. Counterparts and Facsimile. This Agreement may be executed in any number of
separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or transmitted electronically by “pdf” file and such facsimiles or pdf
files shall be deemed as sufficient as if actual signature pages had been
delivered.

5.5. Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties (a) submits
to the personal jurisdiction of the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such dispute, the
United States District Court for the District of Delaware, or in the event (but
only in the

 

27



--------------------------------------------------------------------------------

event) that such United States District Court also does not have jurisdiction
over such dispute, any Delaware State court sitting in New Castle County, in the
event any dispute (whether in contract, tort or otherwise) arises out of this
Agreement or the transactions contemplated hereby, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it shall not bring any claim,
action or proceeding relating to this Agreement or the transactions contemplated
hereby in any court other than the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such claim, action or
proceeding, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such claim, action or proceeding, any Delaware
State court sitting in New Castle County. Each party agrees that service of
process upon such party in any such claim, action or proceeding shall be
effective if notice is given in accordance with the provisions of this
Agreement. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5.

5.6. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one Business Day after mailing, (c) if sent by
email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 5.6 when transmitted and
receipt is confirmed, or (d) if otherwise actually personally delivered, when
delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

28



--------------------------------------------------------------------------------

If to the Company, to:

 

Name:   Atlas Air Worldwide Holdings, Inc. Address:  

2000 Westchester Avenue

Purchase, NY 10577

Fax:   (914) 701-8333 Email:   Adam.Kokas@atlasair.com Attn:   Adam R. Kokas,
EVP, General Counsel, CHRO & Secretary

with a copy to (which copy alone shall not constitute notice):

 

Name:   Cravath, Swaine & Moore LLP Address:  

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Fax:   (212) 474-3700 Email:  

dzoubek@cravath.com

khallam@cravath.com

Attn:  

Damien R. Zoubek, Esq.

O. Keith Hallam III, Esq.

if to Amazon, to:

 

Name:   Amazon.com, Inc. Address:  

410 Terry Avenue North

Seattle, WA 98109-5210

Fax:   (206) 266-7010 Attn:   General Counsel

with a copy to (which copy alone shall not constitute notice):

 

Name:   Debevoise & Plimpton LLP Address:  

919 Third Avenue

New York, NY 10022

Fax:   (212) 521-7698 Email:   wdregner@debevoise.com Attn:   William D. Regner

5.7. Entire Agreement, Etc. This Agreement (including the Annexes hereto), the
other Transaction Documents, and the Confidentiality Agreement constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. No party shall take, or cause to be taken,
including by entering into agreements or other arrangements with provisions or
obligations that conflict, or purport to conflict, with the terms of the
Transaction Documents or any of the transactions contemplated thereby, any
action with either an intent or effect of impairing any such other person’s

 

29



--------------------------------------------------------------------------------

rights under any of the Transaction Documents. “Confidentiality Agreement” means
that certain Mutual Nondisclosure Agreement, dated as of June 11, 2015, by and
between Amazon Fulfillment Services, Inc. and the Company.

5.8. Definitions of “subsidiary” and “Affiliate”.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means, with respect to such person, any foreign or domestic
entity, whether incorporated or unincorporated, of which (i) such person or any
other subsidiary of such person is a general partner, (ii) at least a majority
of the voting power to elect a majority of the directors or others performing
similar functions with respect to such other entity is directly or indirectly
owned or controlled by such person or by any one or more of such person’s
subsidiaries, or (iii) at least fifty percent (50%) of the equity interests are
directly or indirectly owned or controlled by such person or by any one or more
of such person’s subsidiaries.

(b) The term “Affiliate” means, with respect to any person, any other person
(for all purposes hereunder, including any entities or individuals) that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first person. It is
expressly agreed that, for purposes of this definition, none of the Company or
any of its subsidiaries is an Affiliate of Amazon or any of its subsidiaries
(and vice versa). “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of securities, by contract, management
control, or otherwise. “Controlled” and “Controlling” shall be construed
accordingly.

5.9. Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
without the prior written consent of the other party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void, except that Amazon may transfer or assign, in whole or from time to
time in part, to one or more of its direct or indirect wholly owned
subsidiaries, its rights and/or obligations under this Agreement, but any such
transfer or assignment shall not relieve Amazon of its obligations hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns.

5.10. Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby or thereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

 

30



--------------------------------------------------------------------------------

5.11. No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties (and any wholly owned subsidiary of Amazon to which an assignment is
made in accordance with this Agreement) any benefits, rights, or remedies.

5.12. Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Agreement to consummate the transactions
contemplated hereby, will cause irreparable injury to the other party, for which
monetary damages, even if available, will not be an adequate remedy. It is
agreed that the parties shall be entitled to equitable relief including
injunctive relief and specific performance of the terms hereof, without the
requirement of posting a bond or other security, and each party hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of a party’s obligations and to the granting by any court of
the remedy of specific performance of such party’s obligations hereunder, this
being in addition to any other remedies to which the parties are entitled at law
or equity.

* * *

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.

 

ATLAS AIR WORLDWIDE

HOLDINGS, INC.

By:   /s/ Spencer Schwartz   Name:   Spencer Schwartz   Title:   Executive Vice
President and Chief Financial Officer AMAZON.COM, INC. By:   /s/ Peter Krawiec  
Name:   Peter Krawiec   Title:   Vice President